      Case 4:17-cv-00553-DPM Document 135 Filed 08/13/21 Page 1 of 2
                              VERDICT NO. 1

 1.     How was Richards holding his long gun when HutcPff.l!t,1-
        his rifle? (Pick one)                     EAST""'~-At"rlr'icm1'NSAS
                                                                 AUG 13 2021
                (a) With the barrel pointing at the sky


               @)with the barrel pointing at Underwood's house



 2.    Was Underwoo~              r outside his apartment when Hutchins
       fired his rifle? (circle one of the italicized words)




 Answer Question 3 only if you answered "inside" to Question 2.
 If you answered Question 2 "outside", then strike through
 Question 3.




 3.     Approximately how much time passed between Underwood
        closing his front door and Hutchins firing his rifle?
                   £_ £.S ~   CH~ "t, S.tlc,2AJ M.




Court's Final Verdict No. 1                               4:17-cv-553-DPM
13 August 2021                                              Cole v. Hutchins
       Case 4:17-cv-00553-DPM Document 135 Filed 08/13/21 Page 2 of 2



  4.    Was Richar facing r turning away from Underwood's house
        when Hutchins ired his rifle? (Circle one of the italicized
        phrases)




 5.     Where was Richards located when Hutchins fired his rifle?
        (Circle one)


                      n the yard approaching Underwood's house
                      Going up Underwood's porch stairs
                 (c) Starting to go down Underwood's porch stairs
                 (d) Going down Underwood's porch stairs




 6.     In the circumstances, was it feasible for Hutchins to give
        Richards a warning before firing his rifle?
                              Yes
                    ;x        No




         Foreperson                                   Date/time


Court's Final Verdict No. 1                              4:17-cv-553-DPM
13 August 2021                                             Cole v. Hutchins
